Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

2.	This is an allowance following a Non-Final Rejection dated February 17, 2022.   A series of interviews were held in this case beginning on March 2, 2022 to discuss both §§101 and 103.  Following the interview on May 13, 2022, the Examiner proposed certain amendments that could possibly place the application in condition for allowance.  Following a subsequent search, a proposed amendment was provided and discussed on May 17, 2022.   Agreement was reached and Willa Wei, Applicant’s attorney, consented to the entry of those amendments by Examiner’s Amendment (hereinafter “Amendment”).  
Therefore, in light of the Amendment, the rejection of the claims under §101, as set forth in the Non-Final Rejection, is hereby withdrawn.  Eligibility of the claimed subject matter under §101 is explained below.  In addition, the Amendment renders the claims nonobvious under §103.  
	Accordingly, Claims 1 and 3 – 20 are pending and in condition for allowance by way of Examiner’s amendment, as set forth herein.  Claim 2 is cancelled herein.	A statement of Reasons for Allowance is set forth below.
	
Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by Willa Wei, Applicant’s Attorney of Record, on May 17, 2022.  
Additions to the claims are indicated by underlining and deletions are indicated by strike through; although, some deletions are indicated by [[xx]].  All claims are included here for completeness.  The claims have been amended as follows: 	

(Currently Amended)	A method for detecting possibly fraudulent financial transactions by optimizing rules for evaluating possible fraud, wherein the rules comprise a rule set configured to meet a risk profile specified by an financial entity having responsibility to detect fraud, the method comprising:
configuring a processor to execute instructions stored on a non-transitory data storage device, wherein the instructions are configured to detect a possibly fraudulent transaction initiated by a purchaser using a purchaser computing device in electronic communication with a seller computing device, wherein the processor is associated with a computing device of the financial entity and is configured to implement the steps of the optimizing, comprising:
receiving, by the processor, a specification of past predicted results of an initial set of evaluation rules and corresponding observed outcomes, wherein:
the initial set of evaluation rules is applicable to evaluate a transaction for possible fraud and to determine an action to take with respect to the transaction,
each rule in the initial set of evaluation rules has an activation state, a priority, and an action, 
the priority of each rule in the initial set of evaluation rules determines a precedence of a respective rule relative to other rules in the set of evaluation rules, and 
the precedence is based on rule dependencies applicable to the initial set of evaluation rules;
evaluating, by the processor, performance of the initial set of evaluation rules and a contribution of an individual rule to the performance of the set, wherein: 
the evaluating comprises calculating performance metrics specified by the financial entity, 
the calculating is based on transaction analysis over a window of time and a comparison of the past predicted results of the initial rule set with the observed outcomes, and 
the performance is based at least on a rate of false negatives or false positives being below a predetermined threshold;
receiving, by an optimizer generated by the processor, an output of the performance evaluation, the output comprising an indication of performance of the initial set of evaluation rules;
modifying, by the optimizer, based on the evaluation output, rules of the initial set of evaluation rules such that the precedence of at least one rule changes with respect to at least one other rule in the set of evaluation rules, wherein the optimizer balances performance with processing speed and iteratively applies one or more optimization algorithms to maximize performance to meet predetermined optimization parameters;
generating, by the optimizer, a modified set of evaluation rules having set of evaluation rules;
re-evaluating, by the processor, the modified set of evaluation rules, wherein the re-evaluation comprises comparing the performance of the modified rule set with the performance of the initial rule set; and
re-optimizing, by the optimizer, based on the comparing, wherein the re-optimization comprises modifying modified set of evaluation rules based at least in part on the re-evaluation such that the modified set of evaluation rules meets a loss function specified by the financial entity. 
(Canceled)	
(Currently Amended)	The method of claim 1, further comprising assessing the specification of past predicted results of the initial set of evaluation rules including by comparing a past predicted result of at least one of the initial set of evaluation rules with a corresponding observed outcome. 
(Original)	The method of claim 1, wherein the observed outcomes are based at least in part on a chargeback or an applied label.
(Original)	The method of claim 1, wherein the evaluation rules are configured to be applied to data to determine a predicted result with respect to the data.
(Original)	The method of claim 5, wherein the data includes streaming data.
(Original)	The method of claim 1, wherein the one or more sets of alternative activations of at least a portion of the evaluation rules includes a de-activated rule that is not applied on data.
(Original)	The method of claim 1, wherein determining one or more sets of alternative priorities of at least a portion of the evaluation rules includes randomly shuffling priorities of the evaluation rules.
(Original)	The method of claim 1, wherein determining one or more sets of alternative activations or priorities of at least a portion of the evaluation rules includes:
cloning at least a portion of the evaluation rules to preserve the same triggers for the cloned at least a portion of evaluation rules; and
assigning a different priority to at least one of the cloned evaluation rules.
(Currently Amended)	The method of claim 1, wherein the determined one or more sets of alternative activations or priorities includes one or more deactivations and the re-optimization 
determining a second set of alternative activations, deactivations, or priorities of at least a portion of the evaluation rules; and
comparing performance of the second set of alternative activations, deactivations, or priorities of at least a portion of the evaluation rules with the one or more sets of alternative activations or priorities of at least a portion of the evaluation rules to determine a better performing set of activations, deactivations, or priorities of at least a portion of the evaluation rules.
(Currently Amended)	The method of claim 1, wherein the re-optimized modified activations includes one or more deactivations and the re-optimizing 
updating a population of rule configurations including by evaluating a previous population of rule configurations and selecting survivors; and
updating the population of rule configurations including by performing at least one of: a mutation or a crossover.
(Currently Amended)	The method of claim 1, wherein modifying the one or more sets of alternative activations or priorities of at least a portion of the rules of the initial set of evaluation rules includes determining rule dependencies blacklists including by:
determining dependencies between at least a portion of the evaluation rules; and
re-optimizing .
(Currently Amended)	The method of claim 1, further comprising updating a machine learning model using the re-optimized modified 
(Currently Amended)	The method of claim 1, further comprising determining an action to take with respect to a transaction based at least in part on the re-optimized modified 
(Currently Amended)	A method for detecting possibly fraudulent financial transactions by optimizing rules for evaluating possible fraud, wherein the rules comprise a rule set configured to meet a risk profile specified by an financial entity having responsibility to detect fraud, the method comprising:
configuring a processor to execute instructions stored on a non-transitory data storage device, wherein the instructions are configured to detect a possibly fraudulent transaction initiated by a purchaser using a purchaser computing device in electronic communication with a seller computing device, wherein the processor is associated with a computing device of the financial entity and is configured to implement the steps of the optimizing, comprising:
receiving, by the processor, a specification of past predicted results of a set of evaluation rules and corresponding observed outcomes;
determining dependencies between at least a portion of the evaluation rules, wherein:
the set of evaluation rules is applicable to evaluate a transaction for possible fraud and to determine an action to take with respect to the transaction,
each rule in the set of evaluation rules has an activation state, a priority, and an action, 
the priority of each rule in the set of evaluation rules determines a precedence of a respective rule relative to other rules in the set of evaluation rules, and 
the precedence is based on the determined dependencies applicable to the set of evaluation rules;
evaluating, by the processor, performance of the set of evaluation rules and a contribution of an individual rule to the performance of the set, wherein: 
the evaluating comprises calculating performance metrics specified by the financial entity, 
the calculating is based on transaction analysis over a window of time and a comparison of the past predicted results of the initial rule set with the observed outcomes, and 
the performance is based at least on a rate of false negatives or false positives being below a predetermined threshold;
receiving, by an optimizer generated by the processor, an output of the performance evaluation, the output comprising an indication of performance of the set of evaluation rules; and
re-optimizing, by the optimizer, based on the received output of the performance evaluation, wherein the re-optimization comprises modifying set of evaluation rules based at least in part on the determined dependencies between at least a portion of the set of evaluation rules such that the modified set of evaluation rules meets a loss function specified by the financial entity.
(Currently Amended)	The method of claim 15, wherein the set of evaluation rules are associated with a blacklist.
(Currently Amended)	The method of claim 15, wherein determining dependencies between at least a portion of the set of evaluation rules includes:
determining that a first rule depends on a second rule if the second rule caused the first rule to trigger.
(Original)	The method of claim 17, wherein the first rule includes a blacklist checker rule and the second rule includes a blacklist updater rule.
(Currently Amended)	A system for detecting possibly fraudulent financial transactions by optimizing rules for evaluating possible fraud, wherein the rules comprise a rule set configured to meet a risk profile specified by an financial entity having responsibility to detect fraud, the system comprising:
a processor configured to execute instructions stored on a non-transitory data storage device, wherein the instructions are configured to detect a possibly fraudulent transaction initiated by a purchaser using a purchaser computing device in electronic communication with a seller computing device, wherein the processor is associated with a computing device of the financial entity and is configured to implement the steps of the optimizing, comprising: 
receive a specification of past predicted results of an initial set of evaluation rules and corresponding observed outcomes, wherein:
the initial set of evaluation rules is applicable to evaluate a transaction for possible fraud and to determine an action to take with respect to the transaction,
each rule in the initial set of evaluation rules has an activation state, a priority, and an action, 
the priority of each rule in the initial set of evaluation rules determines a precedence of a respective rule relative to other rules in the set of evaluation rules, and 
the precedence is based on rule dependencies applicable to the initial set of evaluation rules;
evaluate performance of the initial set of evaluation rules and a contribution of an individual rule to the performance of the set, wherein: 
the evaluating comprises calculating performance metrics specified by the financial entity, 
the calculating is based on transaction analysis over a window of time and a comparison of the past predicted results of the initial rule set with the observed outcomes, and 
the performance is based at least on a rate of false negatives or false positives being below a predetermined threshold;
receive, by an optimizer generated by the processor, an output of the performance evaluation, the output comprising an indication of performance of the initial set of evaluation rules;
modify, based on the evaluation output, rules of the initial set of evaluation rules such that the precedence of at least one rule changes with respect to at least one other rule in the set of evaluation rules, wherein the optimizer balances performance with processing speed and iteratively applies one or more optimization algorithms to maximize performance to meet predetermined optimization parameters;
generate, by the optimizer, a modified set of evaluation rules havingset of evaluation rules; 
re-evaluate the modified set of evaluation rules, wherein the re-evaluation comprises comparing the performance of the modified rule set with the performance of the initial rule set; and
re-optimize, by the optimizer, based on the comparing, wherein the re-optimization comprises modifying modified set of evaluation rules based at least in part on the re-evaluation such that the modified set of evaluation rules meets a loss function specified by the financial entity; and
the non-transitory data storage device coupled to the processor and configured to provide the processor with the instructions.
(Currently Amended)	A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving an initial set of evaluation rules and corresponding observed outcomes, wherein:
the initial set of evaluation rules is applicable to evaluate a transaction for possible fraud and to determine an action to take with respect to the transaction,
each rule in the initial set of evaluation rules has an activation state, a priority, and an action, 
the priority of each rule in the initial set of evaluation rules determines a precedence of a respective rule relative to other rules in the set of evaluation rules, and
the precedence is based on rule dependencies applicable to the initial set of evaluation rules;
evaluating performance of the initial set of evaluation rules and a contribution of an individual rule to the performance of the set, wherein: 
the evaluating comprises calculating performance metrics specified by the financial entity, 
the calculating is based on transaction analysis over a window of time and a comparison of the past predicted results of the initial rule set with the observed outcomes, and 
the performance is based at least on a rate of false negatives or false positives being below a predetermined threshold;
receiving, by an optimizer generated by the processor, an output of the performance evaluation, the output comprising an indication of performance of the initial set of evaluation rules;
modifying, based on the evaluation output, rules of the initial set of evaluation rules such that the precedence of at least one rule changes with respect to at least one other rule in the set of evaluation rules, wherein the optimizer balances performance with processing speed and iteratively applies one or more optimization algorithms to maximize performance to meet predetermined optimization parameters;
generating, by the optimizer, a modified set of evaluation rules havingset of evaluation rules; 
re-evaluating the modified set of evaluation rules, wherein the re-evaluation comprises comparing the performance of the modified rule set with the performance of the initial rule set; and
re-optimizing, by the optimizer, based on the comparing, wherein the re-optimization comprises modifying modified set of evaluation rules based at least in part on the re-evaluation such that the modified set of evaluation rules meets a loss function specified by the financial entity. 
	
	


Reasons for Allowance
4.	The following is an Examiner’s statement of reasons for allowance:
	Introduction:
	The claimed invention relates to a method for optimizing a set of rules used in fraud detection.  Using optimization algorithms, the performance of a set of rules can be improved according to certain user-defined metrics, such as loss function, cost function, recall, precision, and the like.  The dependencies and priorities of rules can be changed and evaluated, and then re-optimized according to the evaluation.  Rule sets can be varied according to precedence and triggers in the specific transaction.
	With improved performance, fewer transactions need be sent to human analysts and the system will register few false negatives and false positives.  Sensitive data such as credit card numbers are increasingly being transmitted over the Internet for example by point of sale systems at physical store locations, automated teller machines at bank branches as well as transactions associated with online shops and banks. Electronic security measures analyze transactional data to detect a security breach. 
	Conventional electronic security measures typically include a machine learning model and rules defined by human experts. For example, a machine learning model and rules are used to classify and interpret transactional data to predict whether transactions are legitimate or fraudulent. Those transactions that are potentially fraudulent are forwarded to security analysts for further review. However, rule performance tends to degrade over time and become less effective at detecting security breaches. 

	§101 Rejection:
	The present claims, as amended herein, overcome each and every rejection under §101 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above.  
	The following is a brief explanation of eligibility under the 2019 PEG:
		A. Statutory Categories
		Independent Claim 1 is a method claim and therefore falls into the category of a “process.”  The same is true of Claim 15.  Claim 19 is a system claim and it recites various hardware components such as a “memory” and a “processor.”  This claim therefore falls into the category of machine/manufacture.  Claim 20 recites a non-transitory CRM and also falls into the category of machine/manufacture.   
		B. The Claim Recites an Abstract Idea
		Claim 1 is illustrative of the rejection of all claims.
		Claim 1 recites – either in a previous version or in the Amendment -  the limitation:
	“receiving a specification of past predicted results of evaluation rules and corresponding observed outcomes; s determining one or more sets of alternative activations or priorities of at least a portion of the evaluation rules.“
5


	This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods. 
	In this case, the fundamental economic principle or practice is the common practice of automatically applying a rules set to financial transactions in order to determine possible fraud.  Such rules-based fraud detection is very common.  It occurs every day, millions of times each day. Many transactions are “accepted,” some are “decline,” and some are transmitted to a human analyst.  Therefore, such rule sets are constantly being re-evaluated to ensure that they are robust and performing with precision.  Such rules are frequently modified or updated in order to be more effective.  
	Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
		C.	The Claim Integrates the Abstract Idea into a Practical Application
		However, as noted above in the Amendment, the claim now recites several, additional and meaningful limitations which serve to integrate the judicial exception into a practical application.  That is, although Claim 1 recites a judicial exception (i.e., an abstract idea), viewing the claim as a whole and as an ordered combination, it is not directed to an abstract idea because it recites additional limitations which integrate the judicial exception into a practical application.  
	In particular, the claim recites additional computerized  hardware components including a purchaser using a purchaser computing device in electronic communication with a seller computing device, wherein a processor is associated with a computing device of the financial entity and is configured to implement the steps of the method.      Furthermore, these components and the recited hardware components are recited as interacting in significant and specific ways.  Thus, the claim recites interaction between and among these various computing components and they are recited with specificity.
	Thus, the claim now recites the following additional limitations:
A method for detecting possibly fraudulent financial transactions by optimizing rules for evaluating possible fraud, 
the rules comprise a rule set configured to meet a risk profile specified by an financial entity having responsibility to detect fraud, 
a processor to execute instructions stored on a non-transitory data storage device, wherein the instructions are configured to detect a possibly fraudulent transaction initiated by a purchaser 
a purchaser computing device in electronic communication with a seller computing device, 
the processor is associated with a computing device of the financial entity; 
receiving, by the processor, a specification of past predicted results of an initial set of evaluation rules and corresponding observed outcomes, 
the initial set of evaluation rules is applicable to evaluate a transaction for possible fraud and to determine an action to take with respect to the transaction,
each rule in the initial set of evaluation rules has an activation state, a priority, and an action, 
the priority of each rule in the initial set of evaluation rules determines a precedence of a respective rule relative to other rules in the set of evaluation rules,
the precedence is based on rule dependencies applicable to the initial set of evaluation rules;
performance of the initial set of evaluation rules is evaluated and a contribution of an individual rule to the performance of the set is determined, 
the evaluating comprises calculating performance metrics specified by the financial entity, 
the calculating is based on transaction analysis over a window of time and a comparison of the past predicted results of the initial rule set with the observed outcomes, 
the performance is based at least on a rate of false negatives or false positives being below a predetermined threshold;
receiving, by an optimizer generated by the processor, an output of the performance evaluation, the output comprising an indication of performance of the initial set of evaluation rules;
modifying, by the optimizer, based on the evaluation output, one or more sets of alternative activations or priorities of at least a portion of the rules of the initial set of evaluation rules such that the precedence of at least one rule changes with respect to at least one other rule in the set of evaluation rules, 
the optimizer balances performance with processing speed and iteratively applies one or more optimization algorithms to maximize performance to meet predetermined optimization parameters;
generating, by the optimizer, a modified set of evaluation rules having assessing the one or more sets of alternative activations or priorities of at least a portion of the set of evaluation rules;
re-evaluating, by the processor, the modified set of evaluation rules, wherein the re-evaluation comprises comparing the performance of the modified rule set with the performance of the initial rule set; and
re-optimizing, by the optimizer, based on the comparing, wherein the re-optimization comprises modifying optimizing result activations or priorities of at least a portion of the modified set of evaluation rules based at least in part on the re-evaluation assessment of the one or more sets of alternative activations or priorities such that the modified set of evaluation rules meets a loss function specified by the financial entity. 
	
		D.	The Claims are Eligible 
		The limitations identified above constitute an improvement to the technology of automated optimization of fraud detection rule sets.  The above-quoted additional limitations, as well as others in the claim, integrate the abstract idea into a practical application by improving the function of the computer system itself; namely, optimizing the priorities and dependencies of various rules triggered by  certain transactions.
	Conventional fraud detection rule sets are costly to maintain because they are computationally expensive, and ineffective rules may make manual review less efficient because numerous transactions and/or false positives are forwarded to security analysts for review.  Such further reviewsAttorney Docket No. FEEDP009 7 PATENT are typically complicated, expensive, and subject to human error (if a human is involved) as they require specialized knowledge and unnecessarily delays the approval of legitimate transactions. An overly-conservative fraud detection system blocks many or even all suspicious 
Conventional rules management systems tend to have numerous rules making 
them difficult to maintain, complex, and computationally expensive to use in a fraud detection system.
	In contrast, the claimed invention is able to quickly and accurately detect and prevent a fraudster from successfully completing a purchase or transaction.  It improves upon conventional complex rule systems by making them more effective and ensures that performance objectives are met. The claimed automated rules management techniques can be used in a fraud detection system to optimize fraud detection by adjusting the fraud detection system to a risk profile (such as preferences or needs) of a client (such as a financial institution or an online merchant) using the fraud detection system to detect fraud. 
	The claimed process includes determining alternative activations or priorities of rules by modifying the initial rule set to change activations or priorities of rules within the set. The modified rule set can be assessed to determine how well the set performs. Modifications can be repeatedly performed to optimize a rule set. The claimed techniques optimize the set of active rules by determining rule activations and priorities within a rule set best suited to one or more performance criterion or user specification. In the claimed invention, the rules management techniques form an optimized rule set by performing a heuristic search such as genetic programming, random search, greedy expansion, or the like. The optimized rule set can be formulated to meet a user-defined criteria. For example, the claimed system determines which rules to activate and priorities/orders in which to apply the rules according to a user-defined objective. 
	These and other additional limitations represent a technological solution to the technical problem described above and are claimed with specificity.  They allegedly solve the problems discussed at least at [0002], [0034], [0047] and [0053] of Applicant’s specification in that the improvement allows for an improved rule optimization system.  
	Accordingly, these additional recited limitation constitutes a practical application of the recited abstract idea and, therefore, provides for an eligible claim that is not directed to an abstract idea. That is, the claims include additional elements that are sufficient to integrate the abstract idea into a practical application, and they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, do not constitute a mere instruction to “apply” the abstract idea.   
	These additional limitations constitute an improvement in the computerized system – and an improvement to the field of fraud rule performance optimization.  These limitations solve a technical problem mentioned in the specification at the sections set forth above.  
	Therefore, a practical application is embodied in the claim in terms of the specific interaction among the computerized components and the use of artificial intelligence in simulating financial transactions.  Accordingly, the claimed simulation system solves the technical problem mentioned above and in the specification.
	The above-listed claims are therefore eligible. 
		E.	The Claim Recites Significantly More than the Abstract Idea
		This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
	Therefore, based on the above analysis, the identified additional limitations clearly provide “significantly more” than the abstract idea.  
	The claims are therefore eligible under §101.  

	§103 Nonobviousness:
	The present claims, as amended herein, overcome each and every rejection under §103 as set forth in the Non-Final Rejection and that rejection is hereby withdrawn, as noted above. The following is a description of the claimed features which, at least in part, overcome the prior art of record. 
	The prior art fails to teach or suggest the claimed process which includes determining alternative activations or priorities of rules by modifying the initial rule set to change activations or priorities of rules within the set. The modified rule set can be assessed to determine how well the set performs. Modifications can be repeatedly performed to optimize a rule set. The claimed techniques optimize the set of active rules by determining rule activations and priorities within a rule set best suited to one or more performance criterion or user specification. In the claimed invention, the rules management techniques form an optimized rule set by performing a heuristic search such as genetic programming, random search, greedy expansion, or the like. The optimized rule set can be formulated to meet a user-defined criteria. For example, the claimed system determines which rules to activate and priorities/orders in which to apply the rules according to a user-defined objective. 
	Therefore, the prior art of record fails to teach or suggest the above system and features.  Other important distinctions over the prior art are outlined above in the discussion on eligibility under §101.   

  The newly-cited prior art references most closely resembling Applicant’s claimed invention are:
U.S. and Foreign Patent Art: 
U.S. Patent No. 10,333,982 to Hu et al.  This reference is relevant to the features of optimizing rule sets.
U.S. Patent Publication No. 2018/0285878 to Jayanti et al.  This reference is relevant to the features of evaluating performance of a rule set.
U.S. Patent Publication No. 2014/0282856 to Duke et al.  This reference is relevant to the features of rule optimization.
U.S. Patent Publication No. 2020/0387835 to Sandepudi et al.  This reference is relevant to the features of using machine learning to improve rule performance.
U.S. Patent No. 10,607,228 to Gai et al.  This reference is relevant to the features of dynamic rule modification.
U.S. Patent No. 9,760,861 to Boding et al.  This reference is relevant to the features of automatic rule selection.
PCT Patent Publication No. WO 2019/200432 to Taylor et al.  This reference is relevant to the features of fraud detection using rule sets.
PCT Patent Publication No. WO 2018/193085 to Caelen et al.  This reference is relevant to the features of determining the contribution of each rule to a rule set.
Non-Patent Literature:
	Behravesh et al., “Rule Modeling Engine for Optimizing Complex Event Processing Patterns,” 2009 IEEE International Conference of Soft Computing and Pattern Recognition, 2009.
	Yu et al., “Fuzzy rule optimization for online auction frauds detection based on genetic algorithm,” Electron Commer Res; Springer Science + Business Media, 2013
	
Prior Art Considered Closest to the Claimed Invention:
Of the patent prior art of record, the previously cited reference to Siddens is considered the closest.  Siddens is in the same field of endeavor as the claimed invention and relates to a rule profile generated by a merchant where the payment card of the user is being transaction.  
	Thus, this reference fails to teach or suggest the claimed process which includes determining alternative activations or priorities of rules by modifying the initial rule set to change activations or priorities of rules within the set. The modified rule set can be assessed to determine how well the set performs. Modifications can be repeatedly performed to optimize a rule set.
	With respect to Non-Patent Literature, the publication by Behravesh is considered the closest.  However, this publication fails to teach or suggest the specific features of the claimed invention relating to re-optimizing a rule set until the subsequent evaluation meets a user defined loss function criterion.
Any comments on these reasons for allowance which are considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached during the hours M - F 8:30AM - 5:30PM, ET.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at 571-272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691
(571) 272-0017

May 19, 2022
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691